Citation Nr: 1808689	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-29 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory condition, to include chronic 
obstructive pulmonary disease (COPD), as due to exposure to asbestos.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1970 to February 1973 to include service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from 
an August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2016 the Veteran testified in a Video Conference Hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the record.

This matter was previously before the Board in September 2017 and was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The competent and credible evidence is against a finding that the Veteran's COPD was caused or aggravated by service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a respiratory condition, to include COPD have not been met.  38 U.S.C. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a Veteran was exposed to an herbicide agent during active service, certain enumerated diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, a presumption is not the sole method for showing causation.

The Veteran is seeking service connection for a respiratory condition to include COPD.  The Veteran has also specifically attributed his COPD to alleged asbestos exposure in service.

The Board acknowledges that, in the instant case, the competent private and VA medical evidence of record establishes that the Veteran has COPD.  However, none of these records includes any opinion as to the etiology of the COPD.
The Veteran's STRs are silent regarding complaints, findings, or a diagnosis of breathing problems of COPD.  No breathing problems or complaints were noted on enlistment.  The Veteran's separation examination similarly did not indicate any respiratory issues.

Private treatment records from March 2009 include a chest X-ray that revealed hyper inflated lungs with bibasilar atelectasis or scarring.  The impression given by Dr. E. D-P was suspected COPD.

In February 2011 the Veteran submitted a statement indicating that while Vietnam he was constantly exposed to the dusting of defoliants and constantly had residue from the herbicide on his person.  The Veteran also indicated that while on board the U.S.S. Providence he was forced to sleep in the engine room which exposed him to asbestos.

In December 2013 the Veteran underwent a VA examination for respiratory conditions including COPD.  The VA examiner noted that the Veteran's sole diagnosed respiratory condition was COPD, diagnosed in 2009.  In the Veteran's medical history section it was noted that he had a history of tobacco use of smoking a pack of cigarettes a day for 40 years "at least."  The Veteran's reported asbestos exposure was also noted.  A chest X-ray was conducted as part of the examination an revealed that the lungs showed no infiltrates and were not over distended.  The VA examiner opined that the Veteran's COPD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As supporting rationale the examiner provided that the Veteran had never been diagnosed with asbestosis and that there was no evidence of asbestosis on the current X-ray and previous X-rays.  Citing information from the Mayo Clinic the examiner further described the appearance of asbestosis on X-rays to underline the lack of evidence of such on the Veteran's X-rays.  Finally the examiner concluded that because the Veteran did not have any medical evidence of asbestosis that the most likely cause of the COPD was the history of smoking and continued smoking. 

In August 2016 the Veteran testified in a videoconference hearing before the undersigned VLJ.  The Veteran testified that he was diagnosed with COPD in 1986 and that his private doctors have associated his COPD with his exposure to asbestos.  The Veteran further indicated that he was found to be disabled by SSA in 2009 in part due to his respiratory issues.

Following the August 2016 hearing, and pursuant to the Board's remand instructions, the Veteran's SSA records were obtained and associated with the Veteran's claims file.  The SSA disability determination listed lumbar compression fractures as the primary diagnosis contributing to the Veteran's disability, and grand mal seizure disorder as the secondary diagnosis.  COPD or another respiratory condition was not included is the disability determination. 

The Veteran is competent to report what he experiences and lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, COPD is a complex disease and could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Additionally, review of the private medical records in the Veteran's claims file does not support the Veteran's contention that his private physicians have opined that his COPD was due to in-service asbestos exposure.  Therefore, the Board places substantial weight on the VA examiner's December 2013 opinion.  The opinion addresses the pertinent question at hand, describes the disability in sufficient detail, and thoroughly explains the reasoning for the conclusions reached, namely that the Veteran does not have X-ray evidence of asbestosis and that his COPD was most likely due to his cigarette smoking.  Therefore the Board was able to make a fully informed evaluation of the underlying medical issue.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Furthermore, while the Veteran's active duty Vietnam service affords him the presumption of herbicide exposure, COPD is not among the diseases entitled to service connection on a presumptive basis due to herbicide exposure.  See 38 C.F.R. § 3.309(e).  Additionally, the Veteran did not provide any substantive evidence, medical or lay, to indicate that he believed his COPD was due to his herbicide exposure.  

Finally, the Board has considered whether the Veteran's tobacco usage could be considered an in-service event or occurrence, but finds it may not.  By law, for claims received after June 9, 1998, a disability shall not be considered service connected on the basis that it resulted from injury or disease attributable to the use of tobacco products by the Veteran during the Veteran's service.  38 U.S.C. § 1103(a); 38 C.F.R. § 3.300.

The Board finds that the Veteran's COPD, claimed as due to exposure to asbestos, was not present in-service.  There is no competent evidence that relates the Veteran's COPD to exposure to asbestos or otherwise to service.  Hence, a preponderance of the evidence is against the claim of service connection for COPD, claimed as due to asbestos exposure, and the claim must be denied.


ORDER

Service connection for a respiratory condition, to include COPD as due to asbestos exposure, is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


